Journal Entries: (i) Dec. 7, 1829: libel filed, time fixed for trial, notice ordered published; (2) Dec. 28, 1829: publication proved, claim filed, bond filed, claimant allowed to prosecute claim; (3) May 4, 1830: leave to amend pleas granted; (4) May 24, 1830: demurrer to plea in abatement filed by United States argued and submitted; (5) May 28, 1830: demurrer sustained, libellant ruled to plead over; (6) Dec. 7, 1830: motion by United States attorney for leave to withdraw demurrer and to file replication; (7) Dec. 9, 1830: discontinued, reasonable cause for seizure certified.
Papers in File (1829-30): (1) Libel; (a) proof of posting notice, published notice, proof of publication; (3) printer’s bill; (4) claim; (5) claimant’s bond; (6) claimant’s plea; (7) libellant’s plea in abatement; (8) demurrer to plea in abatement; (9) joinder in demurrer; (10) demurrer and replication to pleas of claimant; (11) joinder in demurrer; (12) discontinuance.
File No. 36 of 1829.